ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 15 December 2021 for the application filed 22 March 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-17, filed 15 December 2021, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a linear damper assembly; and a load limiter assembly coupled to the linear damper assembly, the load limiter assembly having a tubular fitting incorporating at least one deformable element to enhance an energy absorption capability, the at least one deformable element comprising two deformable elements aligned opposite each other on the tubular fitting, each of the two deformable elements having a through opening, and the load limiter assembly further having a pin inserted through each through opening of the two deformable elements, and the pin further coupled to the linear damper assembly, wherein when the energy absorbing landing gear system is attached to the vertical landing apparatus, during a landing phase, the linear damper assembly contacts a landing surface, and a piston assembly of the linear damper assembly moves a first compression distance toward the load limiter assembly, and when the linear damper assembly reaches a maximum compression, the linear damper assembly moves a second compression distance into the load limiter assembly, and the at least one deformable element deforms, and wherein when the linear damper assembly moves into the load limiter assembly, the pin tears through the two deformable elements to deform the two deformable elements” in combination with the rest of the limitations in the claim.  This 
Regarding Claim 10, the prior art of record fails to disclose or teach “a structural frame; and one or more energy absorbing landing gear systems, each attached to the structural frame, via one or more attachment members, and each of the one or more energy absorbing landing gear systems comprising: a linear damper assembly comprising a linear damper having a piston assembly coupled to a base member; and a load limiter assembly coupled to the linear damper assembly, the load limiter assembly having a tubular fitting incorporating at least one deformable element, the at least one deformable element comprising two deformable elements aligned opposite each other on the tubular fitting, each of the two deformable elements having a through opening, and the load limiter assembly further having a pin inserted through each through opening of the two deformable elements, and the pin further coupled to the linear damper assembly, wherein during a landing phase, the base member of the linear damper assembly contacts a landing surface, and the piston assembly moves a first compression distance toward the load limiter assembly, and wherein when the linear damper assembly reaches a maximum compression, the linear damper assembly moves a second compression distance into the load limiter assembly, and the at least one deformable element deforms, and wherein when the linear damper assembly moves into the load limiter assembly, the pin tears through the two deformable elements to deform the two deformable elements” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 10 is neither anticipated nor made obvious by the prior art of record.  Claims 11-14 depend from claim 10 and are therefore also found allowable.
Regarding Claim 15, the prior art of record fails to disclose or teach “operating the vertical landing apparatus to land in a vertical landing motion during the landing phase, the vertical landing apparatus having the one or more energy absorbing landing gear systems attached to a structural frame of the vertical landing apparatus, each of the one or more energy absorbing landing gear systems comprising: a linear damper assembly comprising a linear damper having a piston assembly coupled to a base member; and a load limiter assembly coupled to the linear damper assembly, the load limiter assembly having a tubular fitting incorporating at least one deformable element, the at least one deformable element comprising two deformable elements aligned opposite each other on the tubular fitting, each of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/30/2021